Citation Nr: 1426196	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-02 280	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for right shoulder impingement syndrome.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1988 to November 2009.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which in pertinent part granted service connection for right biceps tendonitis and assigned a 10 percent evaluation and denied service connection for the left shoulder.  In his January 2011 Notice of Disagreement, the Veteran explained that he requested his right shoulder be evaluated but the left shoulder was addressed instead.  A November 2011 Statement of the Case addressed both the right biceps tendonitis and left shoulder among other issues.  The Veteran perfected the appeal with the submission of a January 2012 Substantive Appeal.  On his substantive appeal he limited his appeal to the issue of "left shoulder issue. My disability is in my right shoulder."  Upon reviewing the claim, the RO issued an August 2012 rating decision that granted an increased 20 percent evaluation for right shoulder impingement syndrome and an August 2012 Supplemental Statement of the Case clarified that the appeal involved the evaluation of the right shoulder impingement syndrome which was previously characterized as right biceps tendonitis.   


FINDING OF FACT

On August 28, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the August 28, 2012 Appeal Status Election Form, the Veteran stated that the August 2012 rating decision fully satisfied his claim, and that he wished to withdraw his appeal.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 20 percent for right shoulder impingement syndrome is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


